Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This office action is in response to Applicant’s amendment filed on 20 May 2021.

Allowable Subject Matter
Claims 1-4, 6, 15-17, 19, and 21-22 are allowed.   Claims 1 and 17 are the independent claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is U.S. Patent Publication (2011/017969 A1) to Novak et al., which was applied to the claims in the office action mailed 1 April 2020 in parent application 16/143613.  Suffice it to say, the patent to Novak et al. does not disclose “wherein a portion of the first fulcrum is angularly spaced around a circumference of the blade body relative to the second fulcrum” as claimed in independent claims 1 and 17, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 17.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Novak et al., and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 17.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        8 June 2021